TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00497-CV



                                    Dawn Schuetz, Appellant

                                                 v.

                               Michelle Marie Schuetz, Appellee



       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
            NO. 11, 402, HONORABLE DON MORGAN, JUDGE PRESIDING




PER CURIAM

                On August 17, 2001, appellant Dawn Schuetz filed a notice of appeal in this

Court. Appellant sought to appeal temporary orders issued by the district court in a divorce and

child custody suit. The district court signed the temporary orders on June 25, 2001. Appellant’s

notice of appeal was filed fifty-three days later. It appears that the notice of appeal was not timely

filed. See Tex. R. App. P. 26.1, 26.3. We therefore dismiss the appeal for want of jurisdiction.

Tex. R. App. P. 42.3(a).



Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: October 11, 2001

Do Not Publish